 
AMENDMENT NUMBER 2 TO EMPLOYMENT AGREEMENT
 
THIS AMENDMENT NUMBER 2 to EMPLOYMENT AGREEMENT (this “Amendment No. 2”) is made
as of December 1, 2008, by and between Century Aluminum Company, a Delaware
corporation (the “Company”), and Wayne Hale (the “Executive”).
 
RECITALS
 
A.  The Company and the Executive are parties to an Employment Agreement, made
as of March 1, 2007, and amended as of August 30, 2007 (collectively, the
“Agreement”).
 
B.   The Company and the Executive desire to amend certain provisions of the
Agreement to comply with Section 409A of the Internal Revenue Code of 1986, as
amended, effective as of the effective date of the Agreement (the “Effective
Date”).
 
THE PARTIES AGREE AS FOLLOWS:
 
1.           Section 409A.  The Agreement is amended to add the following new
Section 15 at the end thereof, effective on the Effective Date:
 
“15.           Section 409A.
 
(a)           To the fullest extent applicable, amounts and other benefits
payable under this Agreement are intended to be exempt from the definition of
“nonqualified deferred compensation” under Section 409A of the Code in
accordance with one or more of the exemptions available under the Treasury
regulations promulgated under Section 409A.  In this regard, each such payment
that is made in a series of scheduled installments shall be deemed a separate
payment for purposes of Section 409A.
 
(b)           To the extent that any amounts or benefits payable under this
Agreement are or become subject to Section 409A due to a failure to qualify for
an exemption from the definition of nonqualified deferred compensation under
Section 409A, this Agreement is intended to comply with the applicable
requirements of Section 409A with respect to such amounts or benefits.  This
Agreement shall be interpreted and administered to the extent possible in a
manner consistent with the foregoing statement of intent.
 
(c)           Notwithstanding anything in this Agreement or elsewhere to the
contrary, if the Executive is a “Specified Employee” (within the meaning of
Section 409A(a)(2)(B)(i) of the Code, as determined by the Company’s
Compensation Committee) on the date of his termination of employment, and the
Company reasonably determines that any amount or other benefit payable under
this Agreement on account of the Executive’s separation from service, within the
meaning of Section 409A(a)(2)(A)(i) of the Code, constitutes nonqualified
deferred compensation that will violate the requirements of Section 409A(a)(2)
if paid at the time specified in the Agreement, then the payment thereof shall
be postponed to and paid on the first business day of the seventh month
following the date of termination or, if earlier, the date of the Executive’s
death (the “Delayed Payment Date”), and the remaining amounts or benefits shall
be paid at the times otherwise provided under the Agreement. The Company and the
Executive may agree to take other actions to avoid a violation of Section 409A
at such time and in such manner as permitted under Section 409A.  If this
Section 15(c) requires a delay of any payment, such payment shall be accumulated
and paid in a single lump sum on the Delayed Payment Date together with interest
for the period of delay, compounded monthly, equal to the prime rate as set
forth in the Eastern edition of the Wall Street Journal on the date of
termination. If a benefit subject to the delayed payment rules of this Section
15(c) is to be provided other than by the payment of money to the Executive,
then the provision of such benefit prior to the Delayed Payment Date is
conditioned on pre-payment by the Executive to the Company of the full taxable
value of the benefit and following the Delayed Payment Date, the Company shall
repay the Executive for the payments made by the Executive pursuant to the terms
of this sentence which would otherwise not have been required of the Executive.
 
(d)           The Executive’s date of termination for purposes of determining
the date that any payment or benefit that is treated as nonqualified deferred
compensation under Code Section 409A is to be paid or provided (or in
determining whether an exemption to such treatment applies), and for purposes of
determining whether the Executive is a “Specified Employee” on the date of
termination, shall be the date on which the Executive has incurred a “separation
from service” within the meaning of Section 409A(a)(2)(A)(i) and applicable
guidance thereunder.
 
(e)           Notwithstanding any provision of this Agreement to the contrary,
the time of payment of any performance shares that are subject to Section 409A
as “nonqualified deferred compensation” and that vest pursuant to this Agreement
shall not be accelerated unless such acceleration complies with the requirements
of Section 409A of the Code, as determined pursuant to applicable guidance
issued thereunder.  If the payment of vested performance shares cannot be
accelerated pursuant to this provision, payment shall include interest for the
period of delay, compounded monthly, equal to the prime rate as set forth in the
Eastern edition of the Wall Street Journal on the date when payment of the
vested performance shares would otherwise have been made.
 
(f)           Notwithstanding any provision of this Agreement to the contrary,
to the extent the Company is required pursuant to this Agreement to reimburse
expenses incurred by the Executive, and such reimbursement obligation is subject
to Section 409A of the Code, the Company shall reimburse any such eligible
expenses by the end of the calendar year next following the calendar year in
which the expense was incurred, subject to any earlier required deadline for
payment otherwise applicable under this Agreement; provided, however, that the
following sentence shall apply to any tax gross-up payment (if applicable) to
the extent subject to Section 409A.  Any such tax gross-up payment will be made
by the end of the calendar year next following the calendar year in which the
Executive remits the related taxes.
 
(g)           Notwithstanding any provision of this Agreement to the contrary,
if Executive becomes entitled to the payment of severance benefits pursuant to
this Agreement upon termination of employment as a result of Executive’s
disability, the Company shall pay such disability benefits in accordance with
the Company’s payroll policy (whether or not such payroll is monthly) for the
period otherwise specified under this Agreement.
 
(h)           Notwithstanding any provision of this Agreement to the contrary,
benefit payments under the SERB Plan shall be made to Executive in the manner
provided under the SERB Plan, as amended by the Company to comply with Section
409A of the Code.  Except as otherwise provided in the SERB Plan, no benefits
shall be payable hereunder prior to death, disability or termination of
employment.”
 
2.           Incorporation of Amendment and Agreement.  Except as explicitly set
forth in this Amendment, the parties do not intend to modify the terms and
conditions of the Agreement, those terms and conditions shall remain in full
force and effect, and they shall be incorporated into this Amendment by this
reference.


3.           Miscellaneous.


A.  
This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument.



B.  
Wherever possible, each provision of this Amendment shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Amendment shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.



C.  
This Amendment shall be interpreted and construed in accordance with the laws of
the State of California.  Each of the Company and Executive consents to the
jurisdiction of any state or federal court sitting in California, in any action
or proceeding arising out of or relating to this Amendment.

 


 
IN WITNESS WHEREOF, this Amendment has been executed effective as of the
Effective Date.
 


CENTURY ALUMINUM COMPANY
EXECUTIVE
 
By:          /s/ Logan
Kruger                                                    
 
By:          /s/ Wayne
Hale                                                               
Name:     Logan Kruger
Title:       President and Chief Executive Officer
 
Name:      Wayne Hale
 
 

 




 

 
 

--------------------------------------------------------------------------------

 
